~~                                                                                       Attorneys at Law
                                                                                         665 Fifth Avenue
                                                                                         New York, NY 10022
GIBNEY                                                                                   212.688.5151
ANTHOl`~Y &                                                                              212.688.8315 Fax
                                                                                         www.gibney.com
FT .AHERTY
                                                                                        John Macaluso
                                                                                        212.705.9837 Direct
                                                                                        jmacaluso@gibney.com


                                                                                         April 1, 2019

Honorable Jesse M. Furman
United States District Court
Southern District of New York
40 Centre Street, Room 2202
New York, NY 10007

          Re:     Rolex Watch U.S.A., Inc. v. Jose Gallarreta, et al. Case No. 18-cv-11138

Dear Judge Furman:

          This firm represents Plaintiff Rolex Watch U.S.A., Inc. ("Rolex") in the above-referenced

action.

          We write regarding the Court's March 29, 2019 Order Scheduling Default Judgment

Briefing and Show Cause Hearing (the "March 29, 2019 Order"). The March 29, 2019 Order

required Plaintiff to serve on Defendant "via overnight courier (1) with a copy of this Order

within one business day of the date of this Order; and (2) with a copy of the motion for default

judgment and all supporting papers within one business day of the date of any such motion."

          On February 25, 2019, the Court entered an order permitting service of the "Summons

and Complaint and other documents on file in connection with this matter" via the two email

addresses associated with Defendant's www.rolextracker.com website, namely

info e,rolextracker.com and ~olden.house.invest(a~~mail.com (the "February 25, 2019 Order").

As detailed in Plaintiff's motion papers and the Declaration of Brian Brokate (Docket No. 14, ¶¶

9-10), service via email was necessary because the physical address in Uruguay the Defendant

           San Francisco Office: 201 California Street, Suite 350, San Francisco, CA 94111 tel 415.901.2270

   Associated Offices: Gros S~ Waltenspuhl, Rue Beauregard 9, CH-1204 Geneva, Switzerland tel +41 22.311.3833
          Magrath LLP, 66/67 Newman Street, London, W1T 3EQ, United Kingdom tel +44 207.495,3003
     GIBNEY AN'T'HONY & FLAHERTY~,r.>>

provided to the registrar when he registered the www.rolextracker.com domain is not a location

where Defendant resides or works.

       Therefore, Plaintiff respectfully requests that the Court permit Plaintiffto serve the

March 29, 2019 Order, any default judgment motion papers, and any other papers to be served

on Defendant in this matter via email to info(a,rolextracker.com and

golden.house.invest(c~gmail.com.


                                             Respectfully submitted,

                                              GIBNEY, ANTHONY & FLAHERTY, LLP


                                              By: /s/ John Macaluso
                                                 John Macaluso
                                                 665 Fifth- Avenue
                                                 New York, New York 10022
                                                 Telephone (212) 688-5151
                                                 Facsimile (212) 688-8315
                                                 E-mail: jmacaluso(a, gibnev.com
                                                 Counsel for Plaintiff, Rolex Watch U.S.A., Inc.

cc:
info(ce,rolextracker.com;
~olden.house.invest(a,~mail.com
